UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. GREENHOUSE HOLDINGS, INC. (Exact name of registrant as specified in Charter) Nevada 333-15661 26-2903011 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 5171 Santa Fe Street, Suite I San Diego, California 92109 (Address of Principal Executive Offices) (858) 273-2626 (Issuer Telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesQNo ¨ Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting company Q Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 6, 2010: 23,507,801 shares of common stock, par value $0.001 per share. GREENHOUSE HOLDINGS, INC. FORM 10-Q June 30, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 4 Item 4. Controls and Procedures 4 PART II OTHER INFORMATION 6 Item 1 Legal Proceedings 6 Item 1A. Risk Factors 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. (Removed and Reserved) 7 Item 5. Other Information 7 Item 6. Exhibits 7 SIGNATURES 8 Index ITEM 1. Financial Information GREENHOUSE HOLDINGS, INC. AND SUBSIDIARY FINANCIAL STATEMENTS Page # Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 F-1 – F-2 Consolidated Statements of Operations for the six months ended June 30, 2010 and 2009 (Unaudited) and for the three months ended June 30, 2010 and 2009 (Unaudited) F-3 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 (Unaudited) F-4 – F-5 Notes to the Consolidated Financial Statements (Unaudited) F-6 – F-13 1 Index GREEN HOUSE HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) (Audited) ASSETS Current assets: Cash $ $ Accounts receivable Prepaid expenses - Deferred issuance costs - Other current assets Total current assets Property and equipment, net Non-current assets: Security deposit Distribution rights Total assets $ $ See accompanying notes to consolidated financial statements F-1 Index GREEN HOUSE HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) (Audited) LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Billings in excess of costs and estimated earnings Advances from officers Current portion of notes payable Current portion of notes payable, related parties Total current liabilities Notes payable, net of current portion Notes payable, net of current portion, related parties Total liabilities Commitments and contingencies Shareholders' deficit: Preferred stock,$.001 par value, 10,000,000 shares authorized, none outstanding Common stock, no par value, 1,000,000 shares authorized, 800,000 shares issued and outstanding at December 31, 2009 - Common stock, $.001 par value, 300,000,000 shares authorized, 23,223,129 shares issued and outstanding at June 30, 2010 - Additional paid in capital - Accumulated deficit ) ) Total shareholders' deficit ) ) Total liabilities and shareholders' deficit $ $ See accompanying notes to consolidated financial statements F-2 Index GREEN HOUSE HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS Six months ended June 30, Three months ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ Cost of goods sold Gross profit Operating expenses: Compensation Selling, general and administrative Total operating expenses Loss from operations ) Other expense: Interest ) Other expense ) - - - Net loss $ ) $ ) $ ) $ ) Basic net loss per common share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic See accompanying notes to consolidated financial statements F-3 Index GREEN HOUSE HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Six months ended June 30, (Unaudited) (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows used in operating activities: Depreciation and amortization Common stock and options issued for services - Beneficial conversion of converted debt - Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses ) Other current assets ) ) Accounts payable Accrued expenses Billings in excess of costs and estimated earnings Net cash flows used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) - Net cash flows used in investing activities ) - Cash flows from financing activities: Deferred issuance costs ) - Advances from officers - Repayments to officers ) - Payments on notes payable ) ) Payments on notes payable, related parties ) - Proceeds from notes payable, related parties Proceeds from share issuances - Net cash flows provided by financing activities Net increase in cash Cash at beginning of period - Cash at end of period $ $ See accompanying notes to consolidated financial statements F-4 Index GREEN HOUSE HOLDINGS, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Six months ended June 30, (Unaudited) (Unaudited) Cash paid during the period for: Interest $ $ Income taxes $ $ Non-cash investing and financing activities: Purchase of vehicle from proceeds of note payable $
